Citation Nr: 0024401	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for postoperative 
residuals of varicose veins of the right leg, postoperative 
thrombophlebitis of the right leg, currently evaluated as 10 
percent disabling, including the question of whether a 
separate disability evaluation for postoperative residuals of 
varicose veins of the right leg should be assigned.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which, in pertinent part, confirmed the schedular 10 
percent evaluation for postoperative thrombophlebitis of the 
right leg.  The veteran timely appealed this determination to 
the Board.

The veteran was afforded a personal hearing before a member 
of the Board sitting at the St. Petersburg, Florida, RO, in 
September 1997.  The member of the Board who held the hearing 
is making the decision in this case and is the signatory to 
this decision.

In February 1998, the Board remanded this case to the RO to 
contact the veteran in order to obtain information about all 
treatment he has received since 1996 for his service-
connected thrombophlebitis of the right leg; to attempt to 
secure copies of all VA medical records pertaining to the 
veteran dated from September 1995, the date of the last such 
request; and to schedule the veteran for a VA peripheral 
vascular examination in order to determine the nature and 
severity of his service connected postoperative 
thrombophlebitis of the right leg.

By a rating action dated in August 1999, the granted service 
connection for postoperative residuals of varicose veins of 
the right leg.  The RO cited that the veteran's postoperative 
residuals of varicose veins were directly related to his 
military service; and that this disorder will be evaluated 
with the veteran's service-connected postoperative 
thrombophlebitis of the right leg as one disability.  The 
veteran's service-connected right lower extremity disorder 
was reclassified as postoperative residuals of varicose veins 
of the right leg, postoperative thrombophlebitis of the right 
leg, and the previously assigned 10 percent evaluation was 
continued.  The veteran perfected a timely appeal to that 
decision, disagreeing with the denial of a separate 
disability evaluation for postoperative residuals of varicose 
veins of the right leg.

It should be noted that this case was originally developed on 
the additional issue of entitlement to service connection for 
thrombophlebitis of the left leg.  However, at the personal 
hearing held before a member of the Board at the RO in 
September 1997, the veteran testified that he wished to 
withdraw this issue from appellate consideration.


REMAND

In reviewing the record, the Board notes that in an Appeal to 
the Board (VA Form 9) received in August 2000, the veteran 
requested another personal hearing before a member of the 
Board at the RO.  Apparently no action has been taken 
regarding the request for a hearing before a Board member.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board, in 
accordance with 38 C.F.R. § 20.704(a) 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


